DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30, 34, 35, and 37-49 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2006/0141275; cited in prior Office action) in view of Hjertberg et al. (US 2015/0031843; cited in Applicant’s IDS) and Schmidt et al. (US 2012/0322956).
Regarding Claims 30, 37, 39-45, 48, and 49, Yamashita teaches an adhesive layer comprising an epoxy group-containing ethylene copolymer.  The copolymer consists of (a) 50-99 wt% ethylene; (b) 0.1-30 wt% of unsaturated carboxylic acid glycidyl ester units; and (c) 0-50 wt% of (meth)acrylate units (Abstract).  
Glycidyl methacrylate is particularly preferred as the unsaturated carboxylic acid glycidyl ester (p. 5, [0032]).  This reads on a (meth)acrylate possessing an epoxy group.
The (meth)acrylate (c) may be methyl (meth)acrylate, ethyl (meth)acrylate, n-butyl (meth)acrylate, t-butyl (meth)acrylate, or 2-ethylhexyl (meth)acrylate (p. 5, [0034]).  These monomers read on C1-C8 alkyl (meth)acrylates.
Yamashita’s copolymer is typically produced by high pressure polymerization in the presence of a radical generating agent under 500-4000 atmospheres (equivalent to approximately 50-405 MPa) at a temperature of 100-300°C (p. 7, [0077]).  Yamashita does not disclose any additional details of such a high pressure polymerization process, including the use of an inhibitor as claimed.
In the same field of endeavor, Hjertberg teaches that in high pressure radical ethylene polymerization reactions, ethylene monomers and comonomers are polymerized under very high pressure, usually above 100 MPa, and at temperatures usually above 80°C using a radical initiator (p. 1, [0002]).  It is often necessary to heat a compressed reaction mixture in order to reach a temperature suitable for the radical initiator to decompose and start the reaction (p. 1, [0003]).  Based on this description it is evident that the radical initiator is present in the compressed reaction mixture.  Polymerization often occurs at the walls of a preheater during preheating, leaving a polymer film covering the wall.  This phenomenon, referred to as fouling, reduces heat transfer efficiency.  
The reduced heat transfer efficiency in turn lowers the average temperature of the reaction mixture entering the reactor and may prevent the initiator from forming free radicals at the desired rate.  This may reduce the reaction rate or even stop the polymerization reaction completely.  Passing unreacted initiator through the reactor is a major safety concern as the polymerization reaction may be initiated at undesired locations within the reactor.
Hjetberg addresses this problem by adding an inhibitor to the reaction mixture of any of its components before the reaction mixture is fed into the reaction zone.  The use of the inhibitor results in reduced fouling in an ethylene copolymerization process (p. 1, [0001], [0005]-[0006]).  
The inhibitors include phenolic group containing compounds such as DTBHQ (2,5-di-tert-butylhydroquinone); DTAHQ (2,5-di-tert-amylhydroquinone); and vitamin E (p. 3, [0064]).  Each of these compounds falls within the scope of the claimed Formula (I) as described in Claims 30 and 39-41, and are identical to the compounds listed in Claims 43-45. 
Hjetberg’s high pressure ethylene polymerization process is suitable for forming polymers of ethylene and one or more comonomers such as (meth)acrylates (p. 5, [0088]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to form Yamashita’s epoxy group-containing ethylene copolymer using the method described by Hjetberg, including using a phenolic group containing inhibitor as described above, in order to reduce or avoid fouling during polymerization, thereby avoiding safety concerns arising from initiation occurring at undesired locations within the reactor.  In addition, Yamashita generally teaches toward a high pressure polymerization process and Hjetberg represents a specific high pressure polymerization process recognized as suitable for forming copolymers of ethylene and (meth)acrylate comonomers.  
Hjertberg does not expressly teach that the inhibitor is added to limit decomposition of ethylene.  Nevertheless, the combination of Yamashita and Hjertberg results in a method which uses identical inhibitors during radical copolymerization of ethylene with identical monomers at high pressure as discussed above.  Although not expressly recognized by the cited references, an identical process carried out with identical materials will necessarily achieve the same result as the claimed invention, i.e. limiting decomposition of ethylene.
As indicated above, Hjetberg teaches introducing a reaction mixture to a reactor.  Neither Yamashita nor Hjetberg teach the claimed residence time.  
In the same field of endeavor, Schmidt teaches a process for the preparation of ethylene homopolymers and copolymers in a high-pressure reactor (Abstract).  According to Schmidt, the typical mean residence time of reaction mixtures used to obtain ethylene homopolymers and copolymers in commercial high-pressure reactors ranges from about 1 to about 5 minutes (i.e. 60-300 seconds) (p. 1, [0006]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a residence time of 60-300 seconds when modifying Yamashita in view of Hjetberg, as Schmidt demonstrates this range as being typical for high-pressure polymerization processes used to form ethylene copolymers.  This represents the use of a residence time range recognized by the prior art as being suitable and typical in an application similar to that of Schmidt.  Modification in this way would carry with it a reasonable expectation of success and a reasonable degree of predictability given that the residence time conditions described by Schmidt are generally described as typical of processes similar to those contemplated by Yamashita and Hjetberg.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416-21 (2007).
Modification of Yamashita in view of Hjetberg and Schmidt as applied above reads on Claims 30, 37, 39-45, 48, and 49.
Regarding Claim 34, Hjetberg teaches that the polymerization reaction is usually carried out in an autoclave (p. 2, [0018]).
Regarding Claim 35, a preheater is optional and need not be employed in Hjetberg’s process (see, e.g., p. 4, [0077] and [0085]).  In cases where a pre-heater is used, the pre-heater heats the reaction mixture to a temperature of 100°C (p. 5, [0087]).  Although a preheater is not required, the description of this optional process element demonstrates that the reaction mixture is below 100°C prior to being fed to the reaction zone.  Hjetberg’s inhibitor can be added to a reaction mixture before the reaction mixture is fed to the reaction zone (p. 4, [0076]).  Thus, when a pre-heater is not used, the inhibitor will be added to the reaction mixture at temperatures below 100°C as claimed.
Regarding Claim 37, the reaction may be carried out at pressures from 100 to 300 MPa (p. 2, [0019]).
Regarding Claim 38, a product obtained through modification of Yamashita in view of Hjetberg as applied to Claim 30 above reads on the claimed polymer.
Regarding Claims 46 and 47, Hjetberg teaches that suitable radical initiators include di-t-butyl peroxide (p. 2, [0019]).  This reads on an organic dialkyl peroxide.


Response to Arguments

Applicant's arguments filed 25 October 2021 have been fully considered and are persuasive in view of the amended claims.  Therefore, the previous ground of rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 over Yamashita in view of Hjetberg and Schmidt as set forth above.  The Applicant’s remarks will be addressed to the extent that they are applicable to the new ground of rejection.
The Applicant argues that both Yamashita and Hjetberg are silent regarding a residence time of 30-120 seconds as required by amended Claim 30.
This feature is taught by Schmidt as discussed in the new ground of rejection above.
The Applicant argues that Hjetberg’s embodiment wherein a separate pre-heater is not used cannot be equated to a teaching where preheating of a reaction mixture is avoided altogether.  The Applicant notes that Hjetberg later discloses adding monomer mixtures to a reactor that is heated by electrical coils.  This portion of the Applicant’s remarks refers to Hjetberg at paragraphs [0100]-[0105] as showing that monomer mixtures need to be preheated via heated reactor walls prior to adding an initiator.
The portion of Hjetberg cited by the Applicant relates to a zero conversion test in which no initiator is used.  A mixture of ethylene, propionaldehyde (a chain transfer agent), a polyunsaturated comonomer, and a solvent are introduced to a reactor which has been heated to a temperature of 230°C (p. 5, [0100], [0105]-[0106]).  
Zero conversion testing is used in the art to determine whether a reaction mixture is likely to cause fouling in a pre-heater prior to introduction of an initiator.  By using this test, polyunsaturated olefin comonomers can be selected which avoid unwanted pre-heater fouling.  See, for instance, Uematsu et al. (US 2015/0073104) at page 1, [0009]-[0010].  
One of ordinary skill in the art would recognize that the conditions described by Hjetberg at [0100]-[0105] and referred to in the Applicant’s arguments are meant to mimic the conditions that would be encountered in a pre-heater.  One of ordinary skill in the art would find no motivation to apply the conditions of Hjetberg’s zero conversion test to a high pressure polymerization reaction carried out without the use of a preheater as contemplated at page 2, [0027].  
The Applicant argues that Hjetberg further leads those skilled in the art to expect that a preheating step is necessary to perform polymerization since the initiator is activated at temperatures of about 80 to about 350°C.  
Hjetberg does teach carrying out polymerization at temperatures of 80-350°C as noted by the Applicant.  Similar conditions are employed in the Applicant’s examples.  See, for instance the specification at page 15, lines 5-17 which describes a reaction mixture flowing into a reactor with a reactor wall temperature set to 200°C by means of heater rods placed in the walls of the reactor.  The polymerization initiator is introduced to the reaction mixture in the heated reactor at a rate allowing for a temperature of about 210°C to be reached.  The Applicant’s arguments with respect to Hjetberg’s use of elevated temperature during polymerization would also apply to the examples described in the instant specification inasmuch as the examples employ a heated reactor to achieve similar temperature conditions.  
However, the claims do not exclude heating or preheating of any kind.  Preheating is excluded from Claim 30 only when it is carried out prior to introduction of the initiator to the comonomers.  Yamashita teaches toward a reaction mixture comprising ethylene, comomer (b), optionally comonomer (c), and a radical initiator (Abstract; p. 7, [0077]).  Hjetberg teaches adding an inhibitor to the reaction mixture before the mixture is fed into the reaction zone (p. 1, [0001], [0005]-[0006]).  The “reaction zone” is located in the reactor (p. 5, [0086]).  When no preheater is used (see Hjetberg at p. 2, [0027]), the “reaction zone”, i.e. the interior of the reactor, is the first opportunity for heating of the reaction mixture to occur.  When this occurs, the reaction mixture (including the initiator) has already been formed.  Therefore, no preheating occurs prior to introduction of the initiator.  This is consistent with the language of Claim 30, which “does not include a step in which the comonomers are preheated prior to the introduction of . . . one or more initiators.”
The Applicant argues that the primary objective of Hjetberg is to reduce or avoid fouling during ethylene polymerization processes, and that none of the solutions provided by Hjetberg involve adding a radical initiator to the reaction mixture before the mixture is preheated.
Embodiments of Hjetberg which do not employ a pre-heater do in fact suggest forming a reaction mixture prior to any heating taking place.  As discussed above, Hjetberg teaches adding an inhibitor to the reaction mixture before the mixture is fed into the reaction zone (p. 1, [0001], [0005]-[0006]).  The “reaction zone” is located in the reactor (p. 5, [0086]).  When no preheater is used (see Hjetberg at p. 2, [0027]), the “reaction zone”, i.e. the interior of the reactor, is the first opportunity for heating of the reaction mixture to occur.  At this point the reaction mixture, including the initiator, has already been formed.
The Applicant argues that the methods of the amended claim set are not identical to the methods disclosed by the cited prior art and therefore it is not proper to conclude that the prior art methods would limit the decomposition of ethylene.
The combination of Yamashita, Hjetberg, and Schmidt teach all limitations of the claimed process as discussed above.  In addition, Hjetberg teaches the use of inhibitors identical to those recited in the instant claims and described in the instant specification.  As discussed in the specification, the phenolic compounds of Formula (I) are used to stabilize the copolymerization reaction at high pressure.  This is accomplished by reducing reactions leading to degradation of ethylene into carbon, hydrogen, and methane that otherwise occur during radical copolymerization reactions and are caused by excess initiators (specification at p. 8, lines 8-17).  
The stabilizing effect described by the instant specification appears to be associated with the specific compounds of Formula (I).  Hjetberg teaches the use of compounds falling within the scope of Formula (I) in similar high pressure ethylene copolymerization processes.  Therefore, one of ordinary skill in the art would reasonably expect to achieve the same stabilizing effect described by the instant specification, resulting in reduced or limited decomposition of ethylene.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762